Citation Nr: 0314511	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to service-connected 
duodenal ulcer.  

2.  Entitlement to service connection for spastic colon as 
secondary to service-connected duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1981 to 
April 1982.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for GERD 
and spastic colon as secondary to service-connected duodenal 
ulcer.  

The veteran's May 2002 statement raised a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) resulting from a sexual assault in service.  
This matter is referred to the RO for appropriate action.  
Bruce v. West, 11 Vet. App. 405, 408 (1998).  


REMAND

The VA has a duty to assist the veteran in obtaining current 
VA esophagus and stomach examinations and a medical opinion.  
The VA shall treat an examination or opinion as being 
necessary to make a decision on a claim if the evidence of 
record before the VA, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  38 U.S.C.A. § 5103A (West 2002).  

The veteran, who is a Licensed Practical Nurse, has 
repeatedly opined that she has recurrent GERD and spastic 
colon resulting from service-connected duodenal ulcer.  A 
January 2002 VA esophagogastroduodenoscopy report hints that 
the veteran had a recurrence of GERD as recently as 2000, and 
a September 2001 VA examination report states that the 
veteran had spastic colon in September 2001.  While 
discounting a relationship to duodenal ulcer, the September 
2001 VA medical opinion does not eliminate the possibility of 
a relationship to another event in active service.  If a 
diagnosis is not supported by the finding on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2002).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded VA 
esophagus and stomach examinations.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2002).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) before the 
examination(s).  

The VA examiner(s) should conduct any 
indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: a) the medical classification of 
the veteran's current GERD and spastic 
colon, if any, and the data required for 
medical classification; b) whether it is 
as likely as not that current GERD and 
spastic colon resulted from service-
connected duodenal ulcer or an event in 
active service from October 1981 to April 
1982; and c) whether it is as likely as 
not that current GERD and spastic colon 
resulted from nonservice-connected 
asthma, hiatal hernia, migraine 
headaches, obesity, orthopedic 
disabilities, or use of morphine and 
other medications to treat nonservice-
connected disabilities.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The RO should review the requested VA 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for GERD and spastic 
colon as secondary to service-connected 
duodenal ulcer based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and her 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


